Affirmed and Memorandum Opinion filed June 6, 2013.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-11-01091-CV

                        RANDI GOLDBERG, Appellant
                                        V.

                               TRACY ZINN, Appellee

                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-79869

                 MEMORANDUM                      OPINION


      Appellant Randi Goldberg challenges the trial court’s judgment signed
October 24, 2011. We first determine, even upon this partial record, that the issues
have been preserved for appeal. However, because the issues raised in this appeal
arise out of a separate final and appealable judgment signed September 19, 2011,
and thus constitute an impermissible collateral attack on that judgment, we affirm
without reaching the merits.
                                     BACKGROUND

       When the relationship between Goldberg and appellee Tracy Zinn ended,
Goldberg sued Zinn and sought division of property acquired during the
relationship.    Zinn filed a general denial along with a counterclaim against
Goldberg. During pretrial proceedings on July 26, 2011,

       [t]he parties agreed with respect to the partition causes of action that
       the determination by the jury of the parties’ relative contributions to
       ownership of the properties jointly held by [Goldberg] and [Zinn]
       would render ownership percentages that then would be applied to the
       current value of those properties, with such value to be determined by
       post-verdict appraisals of the properties.1

The case was called to trial later that day.

       Goldberg pursued claims for breach of contract and breach of fiduciary duty.
Fifteen questions were presented to the jury. The jury was asked to determine
whether Goldberg and Zinn had “an agreement to a 50:50 equal division on all real
property they acquired during their relationship in the event the relationship ended”
and, if not, to determine each party’s relative contributions to various pieces of
property.

       On July 28, the jury returned its verdict, finding that no agreement existed
for the equal division of property. Regarding each party’s relative contributions,
the jury found that (1) Goldberg had contributed $134,500 and Zinn had
contributed $364,000 toward the ownership of the home at 5507 Edith Street (the
“Edith Street property”); (2) Goldberg had contributed $527 and Zinn had
contributed $171,000 toward the ownership of the property in the Eagle’s Nest

       1
         Though a court reporter was present throughout these pretrial proceedings, Goldberg
has made no attempt to include that portion of the reporter’s record for our review. The language
used above was used in two subsequent written motions filed by Zinn to describe the pretrial
proceedings.

                                               2
subdivision of Burnet County (the “Eagle’s Nest property”); (3) Goldberg
contributed $0 and Zinn contributed $127,900 toward the ownership of the
property in the Peninsula on Lake Buchanan subdivision of Burnet County (the
“Peninsula property”); and (4) Goldberg contributed $1,000 and Zinn contributed
$88,000 toward the ownership of the 2003 Lexus GX automobile.

       On September 19, the trial court signed a “Partial Judgment” awarding Zinn
sole possession and full ownership of the Edith Street property; the dog, Kailey;
the Peninsula property; and a vacation timeshare in Kauai, Hawaii. The same day,
an entry on the trial court’s docket sheet states, “Parties to confer on identification
for HArris county, [sic] Burnette [sic] County and car value.”2 The trial court
appointed an appraiser for the Eagle’s Nest property on September 21 and an
appraiser for the Edith Street property on September 30.                     The Eagle’s Nest
property was appraised at a market value of $150,000, and the Edith Street
Property was appraised at a market value of $280,000.

       On October 24, the trial court signed a “Final Judgment” that ordered Zinn
to pay Goldberg “$28,670.26 for Ms. Goldberg’s twenty-seven percent (27%)
interest in the Edith Street Property” and “$465 for Ms. Goldberg’s thirty-one
hundredth’s percent (0.31%) interest in [the Eagle’s Nest property].” The “Final
Judgment” also ordered Goldberg to transfer her interest in those properties to
Zinn. On November 9, Goldberg requested findings of fact and conclusions of
law; the trial court issued findings and conclusions on November 23.                            On
November 28, Goldberg filed a motion for new trial and a motion to disregard jury

       2
          Entries on docket sheets may not be used to contradict trial court orders and are not
generally considered to be trial court orders or findings. See N-S-W Corp. v. Snell, 561 S.W.2d
798, 799 (Tex. 1977) (orig. proceeding); Haut v. Green Café Mgmt., Inc., 376 S.W.3d 171, 178
(Tex. App.—Houston [14th Dist.] 2012, no pet.). Nonetheless, docket entries may be used by
appellate courts as an indication of what transpired in the trial court. See Quaestor Invs., Inc. v.
State of Chiapas, 997 S.W.2d 226, 229 (Tex. 1999); Haut, 376 S.W.3d at 179.

                                                 3
answers. She filed her notice of appeal on December 11.

      Goldberg contends that the trial court erred by failing to follow the partition
procedures set out in the Texas Rules of Civil Procedure and the Texas Property
Code; she also argues that the October 24 judgment should be reversed because
there is no evidence in the record to support the jury’s findings. In response, Zinn
argues that neither issue has been preserved for appellate review, and that this
court has no appellate jurisdiction because Goldberg failed to timely file a notice of
appeal. Goldberg does not address appellate jurisdiction.

                                    ANALYSIS

I.    Partial Record

      Our review of this case is affected, in part, by the lack of a complete record.
An appellant must make a written request that the official reporter prepare the
reporter’s record, designating the exhibits and portions of the proceedings to be
included in the record. Tex. R. App. P. 34.6(b)(1). An appellant who requests a
partial record must also include a statement of appellate points or issues to be
presented and will be limited on appeal to those points or issues. Tex. R. App. P.
34.6(c)(1). When an appellant fails entirely to file a statement of points or issues,
an appellate court presumes that the material missing from the reporter’s record
supports the trial court’s judgment. See Bennett v. Cochran, 96 S.W.3d 227, 229-
30 (Tex. 2002) (per curiam); Haut v. Green Café Mgmt., Inc., 376 S.W.3d 171, 179
(Tex. App.—Houston [14th Dist.] 2012, no pet.).

      Two court reporters were involved in this case: Cynthia Miles Daughtery
Torres and My-Thuy Cieslar. The portion of the proceedings reported by Cieslar
begins on the morning of July 27 and is included in our record. Shortly after those
proceedings begin, the trial court alludes to previous proceedings that are not


                                          4
included in our record: “One of the issues we discussed yesterday is whether under
equity in a partition case . . . .” The trial court’s docket sheet for July 26 — the
day before Cieslar’s involvement in the case began — also provides: “Case called
to trial. Pretrial conference — rulings made. Voir dire conducted and jury seated
and sworn[.] Openings made[.] Jury admonished and released for the day[.]”
Cieslar has filed a letter with this court in which she notes that Torres was the other
court reporter involved in this case and provides Torres’s contact information.

      There is no evidence in this record that Goldberg contacted Torres at any
time, and Goldberg has not filed a statement of appellate points or issues. We
presume, therefore, that the pretrial proceedings that occurred on July 26 support
the jury’s verdict and the trial court’s judgment. See Bennett, 96 S.W.3d at 229-
30; Haut, 376 S.W.3d at 179.

II.   Jurisdiction

      A timely filed notice of appeal invokes appellate court jurisdiction. Sweed v.
Nye, 323 S.W.3d 873, 873-75 (Tex. 2010). The notice of appeal must be filed
within 30 days after the judgment is signed unless one of the deadline-extending
circumstances listed in Rule 26.1 is present. See Tex. R. App. P. 26.1.

      The “Final Judgment” that Goldberg seeks to challenge on appeal was
signed on October 24. The thirtieth day after October 24 fell on November 23.
Goldberg filed her notice of appeal on December 11, more than 30 days after the
judgment was signed. This date also falls outside the 15-day window for seeking
an extension of time to file a notice of appeal.         See Tex. R. App. P. 26.3.
Goldberg’s notice of appeal is untimely unless the deadline for filing that notice
was extended by one of the circumstances listed in Rule 26.1(a).

      The 30-day deadline for filing a notice of appeal is extended to 90 days if


                                          5
any party timely files a motion for new trial, a motion to modify the judgment, or
“a request for findings of fact and conclusions of law if findings and conclusions
either are required by the Rules of Civil Procedure or, if not required, could
properly be considered by the appellate court.” Tex. R. App. P. 26.1(a).

      Goldberg filed her notice of appeal within 90 days after the “Final
Judgment” was signed, so we must determine whether the 30-day deadline was
extended by her motion for new trial, motion to disregard jury answers, or her
request for findings of fact and conclusions of law.

      A.     Motion for New Trial

      A motion for new trial is timely if it is filed within 30 days after the date on
which the trial court judgment is signed. See Tex. R. Civ. P. 329b(a); John v.
Marshall Health Servs., Inc., 58 S.W.3d 738, 741 (Tex. 2001); Approximately
$58,641.00 v. State, 331 S.W.3d 579, 584 (Tex. App.—Houston [14th Dist.] 2011,
no pet.). Goldberg filed her motion for new trial on November 28, which is more
than 30 days after the date on which the October 24 judgment was signed.
Therefore, her motion for new trial was untimely filed and did not extend the
deadline for appeal. See Tex. R. App. P. 26.1; State Office of Risk Mgmt. v.
Berdan, 335 S.W.3d 421, 427 (Tex. App.—Corpus Christi 2011, pet. denied).

      B.     Motion to Disregard Jury Answers

      The supreme court has consistently treated minor procedural mishaps with
leniency, preserving the right to appeal. Ryland Enter., Inc. v. Weatherspoon, 355
S.W.3d 664, 665 (Tex. 2011) (per curiam). “[A]ppellate courts should not dismiss
an appeal for a procedural defect whenever any arguable interpretation of the Rules
of Appellate Procedure would preserve the appeal.” Id. (citing Verburgt v. Dorner,
959 S.W.2d 615, 616 (Tex. 1997)). As is pertinent here, this requires appellate


                                          6
filing deadlines to be extended when litigants file post-judgment motions not
explicitly mentioned in the time-extending provisions of Rule 26.1. See Gomez v.
Tex. Dep’t of Crim. Justice, Institutional Div., 896 S.W.2d 176, 176-77 (Tex.
1995) (per curiam) (holding that any motion that “assail[s] the trial court’s
judgment” extends the appellate timetable); see Ryland Enter., 355 S.W.3d at 665.
Within this context, we will treat Goldberg’s motion to disregard jury answers as a
motion to modify the judgment under Rule 26.1.

      Even if the motion to disregard is construed to be a motion to modify for
purposes of Rule 26.1, it is ineffective to extend the appellate timetable. Like a
motion for new trial, a motion to modify the judgment is timely if it is filed within
30 days after the date on which the trial court judgment is signed. Tex. R. Civ. P.
329b(a), (g); Ryland Enter., 355 S.W.3d at 665-66. Goldberg filed her motion to
disregard jury answers on November 28, which is more than 30 days after the date
on which the October 24 judgment was signed.           Therefore, her motion was
untimely and did not extend the deadline for appeal. See Tex. R. App. P. 26.1;
Ryland Enter., 355 S.W.3d at 666.

      C.     Request for Findings of Fact and Conclusions of Law

      Having rejected the other post-judgment methods for extending the time to
appeal, we turn to Goldberg’s request for findings of fact and conclusions of law.
See Tex. R. App. P. 26.1(a)(4). Goldberg’s notice of appeal is timely if (1) her
request for findings and conclusions was timely filed, and (2) the trial court’s
findings and conclusions are (a) required by the Texas Rules of Civil Procedure, or
(b) “could properly be considered by the appellate court.” See Tex. R. App. P.
26.1; IKB Indus. (Nigeria) Ltd. v. Pro-Line Corp., 938 S.W.2d 440, 442-43 (Tex.
1997). Zinn argues that Goldberg’s request did not satisfy either requirement.

      A request for findings of fact and conclusions of law is timely if it is filed
                                          7
within 20 days after the date on which the judgment is signed. Tex. R. Civ. P. 296.
The trial court signed the “Final Judgment” on October 24; Goldberg filed her
request for findings of fact and conclusions of law 16 days later, on November 9.
That request was timely filed.

      In response to Goldberg’s request, the trial court made seven findings of
fact: (1) the name of the individual appointed to appraise the Eagle’s Nest
property; (2) the appraised value of the Eagle’s Nest property ($150,000); (3) the
name of the individual appointed to appraise the Edith Street property; (4) the
appraised value of the Edith Street property ($280,000); (5) Goldberg’s failure to
obtain a court-ordered appraisal of the 2003 Lexus GX automobile; (6) “Ms.
Goldberg’s twenty-seven percent (27%) interest in the Edith Street property equals
Twenty-Eight Thousand Six Hundred Seventy and 26/100 ($28,670.26);” and (7)
“Ms. Goldberg’s thirty-one hundredth’s percent (0.31%) interest in the Eagle’s
Nest property is Four Hundred Sixty-Five Dollars and 00/100 ($465.00).”

      The trial court also made six conclusions of law: (1) Zinn had been awarded
sole possession and full ownership of the Edith Street property; (2) Zinn had been
awarded sole possession and full ownership of the Eagle’s Nest property; (3) “As a
consequence of the jury’s findings and awards in this case, Ms. Goldberg’s
undivided interest in the Edith Street property shall be transferred via a special
warranty deed and Ms. Goldberg shall be removed as a debtor on the mortgage on
the property;” (4) “As a result of the jury’s findings and the awards in this case,
Ms. Goldberg’s undivided interest in [the Eagle’s Nest property] shall be
transferred via a special warranty deed to Ms. Zinn;” (5) “Absent an appraisal on
the 2003 Lexus GX automobile, the vehicle shall be sold with the proceeds divided
one percent (1%) to Ms. Goldberg and ninety-nine percent (99%) to Ms. Zinn;”
and (6) “Ms. Zinn was the prevailing party in all but one claim in this cause of

                                         8
action.”

       We now address whether the trial court was required to make the findings
and conclusions Goldberg requested and, if not, whether those findings and
conclusions “could properly be considered” by this court on appeal. See Tex. R.
App. P. 26.1(a)(4).

               1.      Statutory Requirements

       Findings of fact and conclusions of law are required upon request in any
case tried in the district or county court without a jury. Tex. R. Civ. P. 296; Gene
Duke Builders, Inc. v. Abilene Hous. Auth., 138 S.W.3d 907, 908 (Tex. 2004) (per
curiam).

       Zinn argues that Rule 296 does not require findings and conclusions because
“the case before this court was tried to a jury.” 3

       Unlike most other proceedings, a partition involves two final and appealable
judgments. Griffin v. Wolfe, 610 S.W.2d 466, 466-67 (Tex. 1980) (per curiam);
Ellis v. First City Nat’l Bank, 864 S.W.2d 555, 557 (Tex. App.—Tyler 1993, no
writ). In the first judgment, the trial court (1) determines the interests of each of
the joint owners or claimants in the real estate sought to be divided and decides all
questions of law and equity affecting the title to such land; (2) determines whether
the property is susceptible to partition or the subject of a sale; and (3) appoints
commissioners to partition the property in accordance with the respective shares or
interests of each of such parties entitled thereto. Ellis, 864 S.W.2d at 557; see also
Tex. R. Civ. P. 760, 761. In the second judgment, the court approves of the


       3
          It is neither necessary nor proper for a court to sign findings of fact and conclusions of
law on issues decided by a jury. Ditto v. Ditto Inv. Co., 158 Tex. 104, 309 S.W.2d 219, 220
(1958); Rathmell v. Morrison, 732 S.W.2d 6, 16-17 (Tex. App.—Houston [14th Dist.] 1987, no
writ); see Tex. R. Civ. P. 296.

                                                 9
commissioners’ report and partitions the property in kind or by sale. Campbell v.
Tufts, 3 S.W.3d 256, 259 (Tex. App.—Waco 1999, no pet.).

       Here, the first judgment signed on September 19 — the “Partial Judgment”4
— was based on jury findings. The “Final Judgment” signed on October 24 was
not.    By agreement, the parties asked the jury to determine the ownership
percentages of the properties at issue;5 the subsequent appraisals and determination
of the value of those ownership percentages were tried only to the trial court. See
Yturria v. Kimbro, 921 S.W.2d 338, 342 (Tex. App.—Corpus Christi 1996, no
writ) (noting that the first judgment in a partition proceeding is “conclusive of all
matters decreed in it”). Accordingly, Rule 296 applies here with respect to those
issues in the “Final Judgment” that were determined by the trial court.

       Nevertheless, Rule 296 did not require the trial court’s findings and
conclusions. The rule requires findings and conclusions in cases “tried in the
district or county court without a jury.” Tex. R. Civ. P. 296 (emphasis added). A
case is “tried” when a court holds an evidentiary hearing in which the court must
decide issues of fact upon conflicting evidence. See Gen. Elec. Capital Corp. v.
ICO, Inc. 230 S.W.3d 702, 711 (Tex. App.—Houston [14th Dist.] 2007, pet.
denied); Besing v. Moffitt, 882 S.W.2d 79, 81-82 (Tex. App.—Amarillo 1994, no
writ). In the first stage of a partition suit, “the merits of the case are certainly
determined and the rights of the parties concluded.” Cannon v. Hemphill, 7 Tex.
184, 196-97 (1851). The only question properly raised in the second stage “would
be as to the conformity of the division with rules settled by the [initial] decree.”
       4
         The finality of the judgment is unaffected by the fact that it is titled “Partial Judgment.”
See Ellis, 864 S.W.2d at 557 (“Although the first judgment is often characterized as preliminary
or even interlocutory, both judgments are final for purposes of appeal.”).
       5
         Because Goldberg has failed to include the portion of the reporter’s record that dealt
with the parties’ pretrial discussions, we presume the content of those discussions supports the
judgment of the trial court. See Bennett, 96 S.W.3d at 229-30; Haut, 376 S.W.3d at 179.

                                                 10
Id. at 197. Goldberg has not disputed the propriety of the appraisals in this case,
and the record contains no evidence contradicting them.          Without conflicting
evidence, there was no need for the district court to “try” the case for purposes of
Rule 296. See Gen. Elec. Capital Corp., 230 S.W.3d at 711; Besing, 882 S.W.2d
at 81-82.

      As a result, findings of fact and conclusions of law were not required under
Rule 296.

             2.    “Could Properly Be Considered”

      Even when findings and conclusions are not required, a request still may
extend the time for perfecting appeal if the findings and conclusions could properly
be considered by the appellate court, that is, “whenever they may be useful for
appellate review.” IKB Indus., 938 S.W.2d at 443; see Tex. R. Civ. P. 296.

      Here, there was no evidentiary hearing, but evidence was submitted to the
trial court. The trial court’s findings of fact and conclusions of law provide:

      On September 19, 2011, a Partial Judgment was entered on the July
      28, 2011 verdict rendered by the jury following a trial. Subsequently,
      by agreement, additional evidence was submitted to the Court for
      rulings necessary to a final judgment. The Findings of Fact and
      Conclusions of Law herein are with regard to the post-verdict
      evidence submitted by [sic] the Court and rulings made by the Court
      thereon.

In light of the contemplated submission of evidence reflected in the trial court’s
findings of fact and conclusions of law — and the possibility that either Zinn or
Goldberg could have challenged the dollar amounts contained in those findings and
conclusions — we hold that those findings and conclusions could properly be
considered by an appellate court.

      As a result, Goldberg’s request for findings of fact and conclusions of law

                                          11
extended the appellate timetable, and Goldberg’s notice of appeal was timely. See
Tex. R. App. P. 26.1(a)(4). Therefore, we have jurisdiction over this appeal.

III.   Collateral Attack

       We do not reach the merits, however, because Goldberg’s issues in this
appeal arise solely out of the judgment signed September 19, and she did not
appeal that judgment.

       It is well settled that matters determined by the first judgment in a partition
suit may not be considered in an appeal from the second judgment. White v.
Mitchell, 60 Tex. 164, 165 (1883); Thomas v. McNair, 882 S.W.2d 870, 877 (Tex.
App.—Corpus Christi 1994, no writ); Marmion v. Wells, 246 S.W.2d 704, 705
(Tex. Civ. App.—San Antonio 1952, writ ref’d). “To grant that relief, in an appeal
only from another and different judgment, would, in effect, be to permit the first
judgment to be collaterally attacked.” Woodhead v. Good, 27 S.W.2d 374, 376
(Tex. Civ. App.—Eastland 1930, no writ).

       In her first issue, Goldberg argues that the “trial court erred by failing to
comply with the statutory guidelines for partition resulting in an unfair division of
the joint property accumulated by [Goldberg] and [Zinn]” because “[t]here was no
credible evidence presented” to demonstrate anything other than equal ownership
percentages in all of the properties at issue. In her second issue, Goldberg argues
that “[t]here is no evidence to support [Zinn’s] contribution claim” and that [t]he
trial court erred in not disregarding the jury verdict and rendering judgment against
Zinn’s contribution claim.”

       Both of these issues arise out of the jury proceedings and were unaffected by
any event after the trial court signed the first judgment on September 19. These
complaints come too late, for the rulings complained of were reflected not in the


                                          12
judgment actually appealed from, but in the “Partial Judgment,” which was itself
final and appealable. See Castillo v. Farias, 64 S.W.2d 989, 990 (Tex. App.—San
Antonio 1933, writ ref’d); Cyphers v. Birdwell, 32 S.W.2d 937, 938 (Tex. Civ.
App.—Texarkana 1930, writ ref’d).

      Therefore, we overrule Goldberg’s issues without reaching their merits. See
Woodhead, 27 S.W.2d at 376 (concluding that “it is our duty to affirm the
judgment of the trial court, without passing upon appellants’ assignments of
error”).

                                 CONCLUSION

      We affirm the judgment of the trial court.




                                      /s/    William J. Boyce
                                             Justice



Panel consists of Justices Boyce, McCally, and Donovan.




                                        13